     4:21-mj-03084-CRZ Doc # 5 Filed: 07/27/21 Page 1 of 1 - Page ID # 12




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:21MJ3084

     vs.
                                                        ORDER
SAGE LITTLE MOON,

                  Defendant.


      As requested in the government’s motion, (Filing No. 4), which is hereby
granted,

      IT IS ORDERED that the above-captioned case is dismissed.


      Dated this 27th day of July, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
